                 Case 5:20-cv-08570-LHK Document 90 Filed 04/30/21 Page 1 of 6




      QUINN EMANUEL URQUHART & SULLIVAN, LLP            SONAL N. MEHTA (SBN 222086)
 1    Stephen A. Swedlow (admitted pro hac vice)         Sonal.Mehta@wilmerhale.com
 2      stephenswedlow@quinnemanuel.com                 WILMER CUTLER PICKERING
      191 N. Wacker Drive, Suite 2700                    HALE AND DORR LLP
 3    Chicago, IL 60606                                 950 Page Mill Road
      (312) 705-7400                                    Palo Alto, California 94303
 4    HAGENS BERMAN SOBOL SHAPIRO LLP                   Telephone: (650) 858-6000
      Shana E. Scarlett (Bar No. 217895)                Facsimile: (650) 858-6100
 5
        shanas@hbsslaw.com
 6    715 Hearst Avenue, Suite 202                      DAVID Z. GRINGER (pro hac vice)
      Berkeley, CA 94710                                 David.Gringer@wilmerhale.com
 7    (510) 725-3000                                    WILMER CUTLER PICKERING
                                                         HALE AND DORR LLP
 8    Interim Co-Lead Consumer Class Counsel            1875 Pennsylvania Ave NW
                                                        Washington, DC 20006
 9
      BATHAEE DUNNE LLP                                 Telephone: (202) 663-6000
10    Yavar Bathaee (Bar No. 282388)                    Facsimile: (202) 663-6363
        yavar@bathaeedunne.com
11    445 Park Avenue, 9th Floor                        Attorneys for Defendant Facebook, Inc.
      New York, NY 10022
12    (332) 205-7668
      SCOTT+SCOTT ATTORNEYS AT LAW LLP
13
      Kristen M. Anderson (Bar No. 246108)
14      kanderson@scott-scott.com
      230 Park Avenue, 17th Floor
15    New York, NY 10169
      (212) 233-6444
16

17    Interim Co-Lead Advertiser Class Counsel

18
                                 UNITED STATES DISTRICT COURT
19
                              NORTHERN DISTRICT OF CALIFORNIA
20
                                          SAN JOSE DIVISION
21
     MAXIMILIAN KLEIN, et al., on behalf of            Case No. 5:20-cv-08570-LHK -VKD
22   themselves and all others similarly situated,
                                                       STIPULATION TO ENTER
23                                 Plaintiffs,
                                                       STIPULATED INTERIM 502(d)
            v.                                         ORDER
24

25   FACEBOOK, INC., a Delaware Corporation            Judge: Hon. Lucy H. Koh
     headquartered in California,
26
                                   Defendant.
27

28

                       JOINT MOTION TO ENTER STIPULATED INTERIM 502(d) ORDER
                                   CASE No. 5:20-cv-08570-LHK-VKD
                 Case 5:20-cv-08570-LHK Document 90 Filed 04/30/21 Page 2 of 6




 1             Defendant Facebook, Inc. (“Facebook” or “Defendant”) and Plaintiffs Maximilian Klein,

 2   et al. (“Plaintiffs”), by and through their respective counsel, hereby stipulate as follows:

 3             WHEREAS, the parties are currently negotiating a final 502(d) order and have made

 4   substantial progress towards agreement on many provisions and narrowing their disputes on

 5   others.

 6             WHEREAS, the parties have agreed to exchange final positions by May 7 and jointly

 7   submit any disputes to the Court in writing by May 14.

 8             WHEREAS, per the Court’s April 2, 2021 Case Management Order (Dkt. 82), Defendant

 9   is making a production to Plaintiffs on Monday, May 3.

10             WHEREAS, to govern that production, the parties stipulate to entry of this interim 502(d)

11   order.

12             WHEREAS, this interim 502(d) order is agreed to without prejudice to either party

13   asking for different, additional, or fewer provisions in the final 502(d) order, and the parties

14   expressly acknowledge and stipulate that they will not rely on the provisions of the interim

15   502(d) order or their compromise on the interim order in support of their respective arguments or

16   proposals as to the terms that should govern the final 502(d) order in this matter.

17             WHEREAS, the parties hereby stipulate that this interim 502(d) order shall expire as

18   soon as the final 502(d) order is entered.

19             WHEREAS, the parties jointly and respectfully request that the Court enter the parties’

20   Proposed Interim Stipulated 502(d) Order submitted herewith.

21

22

23

24

25

26

27

28

                         JOINT MOTION TO ENTER STIPULATED INTERIM 502(d) ORDER
                                     CASE No. 5:20-cv-08570-LHK-VKD
             Case 5:20-cv-08570-LHK Document 90 Filed 04/30/21 Page 3 of 6




     Dated: April 30, 2021
 1
     By /s/ Shana E. Scarlett                      By /s/ Stephen A. Swedlow
 2   HAGENS BERMAN SOBOL SHAPIRO LLP               QUINN EMANUEL URQUHART & SULLIVAN,
 3   Shana E. Scarlett (Bar No. 217895)            LLP
     shanas@hbsslaw.com                            Stephen A. Swedlow (admitted pro hac vice)
 4   715 Hearst Avenue, Suite 202                    stephenswedlow@quinnemanuel.com
     Berkeley, CA 94710                            Michelle Schmit
 5   (510) 725-3000                                  michelleschmit@quinnemanuel.com
                                                   191 N. Wacker Drive, Suite 2700
 6
     Steve W. Berman (admitted pro hac vice)       Chicago, IL 60606-1881
 7     steve@hbsslaw.com                           (312) 705-7400
     1301 Second Avenue, Suite 2000
 8   Seattle, WA 98101                             Manisha M. Sheth (admitted pro hac vice)
     (206) 623-7292                                  manishasheth@quinnemanuel.com
 9                                                 51 Madison Avenue, 22nd Floor
     LOCKRIDGE GRINDAL NAUEN P.L.L.P.              New York, New York 10010
10
     W. Joseph Bruckner (admitted pro hac vice)    (212) 849-7000
11     wjbruckner@locklaw.com
     Robert K. Shelquist (admitted pro hac vice)   Kevin Y. Teruya (Bar No. 235916)
12     rkshelquist@locklaw.com                       kevinteruya@quinnemanuel.com
     Brian D. Clark (admitted pro hac vice)        Adam B. Wolfson (Bar No. 262125)
13     bdclark@locklaw.com                           adamwolfson@quinnemanuel.com
     Rebecca A. Peterson (Bar No. 241858)          Brantley I. Pepperman (Bar No. 322057)
14
       rapeterson@locklaw.com                        brantleypepperman@quinnemanuel.com
15   Arielle S. Wagner (admitted pro hac vice)     865 South Figueroa Street, 10th Floor
       aswagner@locklaw.com                        Los Angeles, CA 90017-2543
16   Stephanie A. Chen (admitted pro hac vice)     (213) 443-3000
       sachen@locklaw.com
17   100 Washington Avenue South, Suite 2200       KELLER LENKNER LLC
18   Minneapolis, MN 55401                         Warren Postman (Bar No. 330869)
     (612) 339-6900                                  wdp@kellerlenkner.com
19                                                 Jason Ethridge (admitted pro hac vice)
                                                     jason.ethridge@kellerlenkner.com
20                                                 1300 I Street, N.W., Suite 400E
                                                   Washington, DC 20005
21                                                 (202) 918-1123
22
                                                   Ashley Keller (admitted pro hac vice)
23                                                   ack@kellerlenkner.com
                                                   Ben Whiting (admitted pro hac vice)
24                                                   ben.whiting@kellerlenkner.com
                                                   Jason A. Zweig (admitted pro hac vice)
25                                                   jaz@kellerlenkner.com
26                                                 150 N. Riverside Plaza, Suite 4270
                                                   Chicago, IL 60606
27                                                 (312) 741-5220

28

                     JOINT MOTION TO ENTER STIPULATED INTERIM 502(d) ORDER
                                 CASE No. 5:20-cv-08570-LHK-VKD
             Case 5:20-cv-08570-LHK Document 90 Filed 04/30/21 Page 4 of 6




                                             Interim Counsel for the Consumer Class
 1

 2

 3   By /s/ Kristen M. Anderson              By /s/ Brian Dunne
     SCOTT+SCOTT ATTORNEYS AT LAW LLP        BATHAEE DUNNE LLP
 4   Kristen M. Anderson (CA 246108)         Yavar Bathaee (CA 282388)
     The Helmsley Building                   Edward M. Grauman (pro hac vice)
 5   230 Park Avenue, 17th Floor             Andrew C. Wolinsky (pro hac vice)
     New York, NY 10169                      445 Park Avenue, 9th Floor
 6   Telephone: 212-233-6444                 New York, NY 10022
 7   Facsimile: 212-233-6334                 Telephone: 332-205-7668
     kanderson@scott-scott.com               yavar@bathaeedunne.com
 8                                           egrauman@bathaeedunne.com
     Christopher M. Burke (CA 214799)        awolinsky@bathaeedunne.com
 9   David H. Goldberger (CA 225869)
     Yifan (Kate) Lv (CA 302704)             Brian J. Dunne (CA 275689)
10
     600 W. Broadway, Suite 3300             633 West Fifth Street, 26th Floor
11   San Diego, CA 92101                     Los Angeles, CA 90071
     Telephone: 619-233-4565                 Telephone: 213-462-2772
12   Facsimile: 619-233-0508                 bdunne@bathaeedunne.com
     cburke@scott-scott.com
13   dgoldberger@scott-scott.com             AHDOOT & WOLFSON, PC
     klv@scott-scott.com                     Tina Wolfson (CA 174806)
14
                                             Robert Ahdoot (CA 172098)
15   Patrick J. McGahan (pro hac vice)       Theodore W. Maya (CA 223242)
     Michael P. Srodoski (pro hac vice)      Rachel Johnson (CA 331351)
16   156 South Main Street, P.O. Box 192     2600 West Olive Avenue, Suite 500
     Colchester, CT 06415                    Burbank, CA 91505
17   Telephone: 860-537-5537                 Telephone: 310-474-9111
     Facsimile: 860-537-4432                 Facsimile: 310-474-8585
18
     pmcgahan@scott-scott.com                twolfson@ahdootwolfson.com
19   msrodoski@scott-scott.com               rahdoot@ahdootwolfson.com
                                             tmaya@ahdootwolfson.com
20   LEVIN SEDRAN & BERMAN LLP               rjohnson@ahdootwolfson.com
     Keith J. Verrier (pro hac vice)
21   Austin B. Cohen (pro hac vice)          Interim Counsel for the Advertiser Class
22   510 Walnut Street, Suite 500
     Philadelphia, PA 19106-3997
23   Telephone: 215-592-1500
     Facsimile: 215-592-4663
24   kverrier@lfsblaw.com
     acohen@lfsblaw.com
25

26
                                             By: /s/ Sonal N. Mehta
27
                                             SONAL N. MEHTA (SBN 222086)
28                                            Sonal.Mehta@wilmerhale.com

                    JOINT MOTION TO ENTER STIPULATED INTERIM 502(d) ORDER
                                CASE No. 5:20-cv-08570-LHK-VKD
     Case 5:20-cv-08570-LHK Document 90 Filed 04/30/21 Page 5 of 6




                                    WILMER CUTLER PICKERING
 1                                   HALE AND DORR LLP
 2                                  950 Page Mill Road
                                    Palo Alto, California 94303
 3                                  Telephone: (650) 858-6000
                                    Facsimile: (650) 858-6100
 4
                                    DAVID Z. GRINGER (pro hac vice)
 5
                                     David.Gringer@wilmerhale.com
 6                                  WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
 7                                  1875 Pennsylvania Ave NW
                                    Washington, DC 20006
 8                                  Telephone: (202) 663-6000
                                    Facsimile: (202) 663-6363
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

           JOINT MOTION TO ENTER STIPULATED INTERIM 502(d) ORDER
                       CASE No. 5:20-cv-08570-LHK-VKD
               Case 5:20-cv-08570-LHK Document 90 Filed 04/30/21 Page 6 of 6




 1                                    SIGNATURE ATTESTATION

 2          I am the ECF User whose identification and password are being used to file the

 3   foregoing. Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatories

 4   have concurred in this filing.

 5    Dated: April 30, 2021                             By:    /s/ Sonal N. Mehta
                                                                Sonal N. Mehta
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                       JOINT MOTION TO ENTER STIPULATED INTERIM 502(d) ORDER
                                   CASE No. 5:20-cv-08570-LHK-VKD
